Citation Nr: 0518299	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  95-24 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint syndrome (TMJ) and myofascial 
pain, prior to June 30, 2004.

3  Entitlement to a rating in excess of 20 percent for TMJ 
with myofascial pain, from June 30, 2004.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1989 to August 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a July 1995 rating decision, 
the veteran was granted a higher rating of 10 percent for TMJ 
with headaches, from October 1993.  

In an August 2004 rating decision, the RO increased the 
disability rating for TMJ with myofascial pain to 20 percent 
disabling, and assigned a separate zero percent rating for 
headaches from June 2004.  In a February 2005 rating 
decision, the rating for chronic headaches was increased to 
10 percent from June 2004.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matters of higher ratings remain in 
appellate status.


FINDINGS OF FACT

1.  The veteran's headache disorder, from October 15, 1992, 
has been manifest by frequent headaches, but not by 
characteristic prostrating attacks occurring on an average 
once a month over the last several months or the functional 
equivalent thereof.  

2.  Prior to June 30, 2004, limitation of motion of the TMJ 
was between 36 and 42 millimeters (mm), but no more.

3.  As of June 30, 2004, limitation of motion of the TMJ was 
29 mm, but no more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for 
headaches from October 15, 1992, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

2.  The criteria for a rating in excess of 10 percent for TMJ 
and myofascial pain, prior to June 30, 2004, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (1993) Diagnostic Code 9905 (2004).

3.  The criteria for a rating in excess of 20 percent for TMJ 
and myofascial pain, from June 30, 2004, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (1993) Diagnostic Code 9905 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
September 2002 and October 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that she should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the February 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

In January 1993, the veteran was afforded a VA examination.  
The veteran indicated that she currently suffered from 
limited opening of the jaw, pain on wide opening, and 
myofascial pain.  Extraoral examination of the TMJ was within 
normal limits.  There was no clicking or popping.  The 
veteran had pain with palpation of the muscles of 
mastication.  Intraoral examination of the TMJ was within 
normal limits.  There was a maximum opening of 32 mm.  
Occlusion was Class I, dentition was excellent and without 
caries or periodistase.  X-rays were within normal limits.  
The assessment was degenerative joint disease of the 
anteriorly displaced disc.  

In an August 1993 rating decision, service connection was 
granted for TMJ disorder with occasional headaches.  A non-
compensable rating was assigned effective October 1992.  The 
veteran appealed.  

In August 1993 correspondence, the veteran reported that her 
jaw locked shut 30-80 times daily.  She related that she 
could not eat chewy things nor could she eat bulky food 
without pain.  She reported that she had headaches daily or 
every other day.  

In July 1994 correspondence, the veteran reported that she 
had an increased frequency in her headaches which still 
occurred daily or every other day.  

In September 1994, the veteran underwent a magnetic resonance 
imaging (MRI) which showed bilateral anterior dislocation of 
the menisci without reduction on the open mouth imaging.  It 
also showed an osteophyte projecting anteriorly from the 
articular surface of the right mandibular condyle.  The MRI 
was performed in response to the veteran's complaints of jaw 
pain.  

The veteran reiterated her contentions in January 1995.  

In June 1995, J.M.C., M.D., recommended that the veteran be 
evaluated for bilateral TMJ arthroscopic surgery based on the 
MRI findings.  

In a July 1995 rating decision, the veteran was granted a 
higher rating of 10 percent for TMJ with headaches, from 
October 1993.  

In July 1995 correspondence, the veteran reported that 
opening her mouth beyond 15 mm caused headaches for which she 
was taking 2 Aleve for on a daily basis.  In addition, she 
reported that she had jaw discomfort with eating, brushing 
her teeth, talking, yawning, and other actions.  

In a July 1995 letter, J.P.J., D.D.S. reported that the 
veteran complained of headaches every other day.  She had an 
MRI performed which showed bilateral interior dislocation of 
the menisci without reduction on open mouth images and 
degenerative joint disease of the right mandibular condyle.  
This dentist examined the veteran and should a decreased 
range of motion with maximum interincisal opening of 
approximately 15 mm.  With some discomfort, the veteran was 
able to shift her mandible laterally and overcome the 
anterior dislocation and then open to 36 mm.  This was a 
minimal jaw opening under normal circumstances.  She had 
faint crepitus in the right and left temperomandibular joints 
and noticeable popping in the left joint.  The dentist 
indicated that the veteran's clinical findings were 
consistent with an anterior displacement of the TMJ.  The 
treatment goal was to restore normal function.  The 
recommendation was for arthrocentesis of the right and left 
mandibular joints, with examination and manipulation under 
anesthesia.  If the veteran then failed to have significant 
improvement in the symptoms, surgical arthroscopy of the 
temperomandibular joints might be indicated.  

In April 1997, the veteran was afforded a VA examination.  At 
that time, she complained of decreased opening, occasional 
joint pain, tinnitus, and headaches which were relived with 
Tylenol.  She stated that it was normal for her to suffer 
closed locking of her TMJ about once every 18 months which 
she had learned to stretch back into position herself.  
Extraoral examination revealed no pain on palpation of the 
muscles of mastication.  There was no popping.  There was 
crepitus which was mild in both the right and left TMJs with 
pain on palpation of the right TMJ.  Intraoral examination 
reveled that the mucosa was within normal limits.  The 
maximum opening was 40 mm.  The TMJ articulation was within 
normal limits.  There were no caries or perio pocketing.  X-
rays were not performed because the veteran was pregnant.  
The diagnosis was TMJ dysfunction.  

In February 1998, the veteran was afforded another VA 
examination.  The veteran complained of pain on yawning, wide 
opening, and chewing on hard foods.  She also reported having 
frequent headaches and tinnitus.  Extraoral examination 
revealed that the maximum interincisional opening was 42 mm.  
Protrusive movement measured 10 mm.  Right and left lateral 
excursions of the mandible measured 7 mm in the cuspid area.  
Oral mucosa was within normal limits.  There were no caries 
or perio pocketing.  The veteran had several missing teeth.  
The remaining dentition was in good repair.  X-rays revealed 
no gross pathology.  The assessment was TMJ dysfunction with 
myofascial pain.  

In September 2002, the veteran had an MRI of the brain which 
showed 2 or 3 punctate signal abnormalities in the white 
matter.  In March 2003, the veteran was seen for complaints 
of dizziness.  

In June 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that she had 
daily headaches upon wakening.  She reported that she 
experienced tinnitus and vertigo.  She related that she had 
difficulty if she had to talk for a long time.  She reported 
that she was unable to eat foods that were chewy or hard or 
required that she open her mouth widely.  Physical 
examination revealed that the veteran's maximum 
interincisional opening was 29 mm.  Her mandibular midline 
was shifted 4 mm to the right.  Upon opening, she had a 
midline shift.  Her left lateral excursion was 8 mm and her 
right lateral excursion was 6 mm.  Upon extraoral 
examination, she had popping of the right TMJ and tenderness 
to palpation on the right and left, greater on the left.  
Intraorally, her teeth were in good condition and she was an 
Angle Class I occlusion; the mandibular midline, as noted, 
was shifted to the right.  She had generalized wear facets.  
X-rays revealed bilateral flattening of the condylar heads.  
No other pathology was noted.  The diagnosis was TMJ 
dysfunction and chronic headaches secondary to anterior 
displacement of the right articular disc.  This was a chronic 
condition.  

In an August 2004 rating decision, the RO increased the 
disability rating for TMJ with myofascial pain to 20 percent 
disabling, and assigned a separate noncompensable rating from 
June 2004.  

In September 2004, the veteran was afforded a VA neurological 
examination.  The veteran reported having headaches with 
nausea, but no vomiting.  She described seeing an aura about 
30 minutes before the headache pain, where she would see 
bright light flickering in the corner of her eye, either to 
the right or the left.  She reported having 5 migraine 
headaches per year, lasting 13-14 hours.  She related that 
she took Imitrex to abort the headaches.  On a pain scale of 
1 to 10 with 10 being the worst, her pain was 5.  She 
indicated that bright light and sound were annoying during a 
headache.  The veteran also described having another headache 
which she had almost every morning.  She described it as 
being bilateral in the temples and radiating to the eyebrows.  
She related that they lasted 3 hours at a time.  Most times, 
the headaches subsided by themselves.  However, if the 
headache was severe, she would take Excedrin.  Most time, she 
could continue doing her daily activities with the headaches 
present.  She said that on a pain scale of 1 to 10 with 10 
being the worst, her pain was 4.  The veteran reported that 
the pain was related to her jaw problems.  She also reported 
having separate jaw pain.  She related that she additionally 
had right-sided clicking in her ear when she opened and 
closed her mouth.  She avoided activities which precipitated 
the pain.  The average frequency of the TMJ pain was twice 
per week.  

Cranial nerve examination revealed that the abilities to 
smell and see were intact.  Facial sensation was intact.  
Motor function of cranial nerve V was within normal limits.  
The masseterbulk appeared to be normal bilaterally.  Upon 
opening and closing of her mouth with palpation f the TMJs, 
there was a crepitation noted on the right side.  There was 
also a significant decreased jaw excursion when opening her 
mouth, but measurements were not taken.  There was no facial 
asymmetry.  Individual testing of the frontalis, orbicularis 
oris, and the orbicularis oculi muscles was within normal 
limits.  Hearing was intact.  The sternocleidomastoid and 
trapezius strength was intact bilaterally.  There was no 
fasciculations, atrophy, or weakness of the tongue.  Rapid 
tongue movement was normal.  Motor examination revealed that 
jaw jerk was within normal limits.  There was no snouting 
response.  

The veteran's history was reviewed.  The examiner diagnosed 
the veteran as having migraine headaches, not service-
related; tension headaches, not service-related; and TMJ, 
service-related.  

In a February 2004 rating decision, the rating for chronic 
headaches was increased to 20 percent from June 2004.  

Thereafter, private records were received which were 
duplicative.  The new records did not reflect treatment for 
TMJ disorder or headaches.  


Analysis

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation for major depression, the Board finds 
that some discussion of Fenderson v. West, 12 Vet. App 119 
(1999) is warranted.  In that case, the United States Court 
of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this) 
in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  In this case, staged ratings are warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's assessment as to the severity of her headaches 
and TMJ is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Of record are VA medical 
reports and private medical reports.  The Board will consider 
the veteran's contentions in conjunction with the objective 
competent medical evidence.  


Headaches

As indicated above, the RO separated the veteran's headache 
disorder from her TMJ with myofascial pain as of June 30, 
2004.  The assigned effective date was based on a VA 
examination report.  However, the Board notes that the 
veteran has complained of headaches throughout the appeal 
period.  The Board does not believe that the veteran's 
headaches began the day of that examination.  To the 
contrary, she has had headaches throughout the appeal and the 
RO included headaches as part of her TMJ disorder.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

The veteran's headaches reflect separate symptoms from those 
of her TMJ disorder.  As such, they may be separately rated 
from October 15, 1992, the effective date of service 
connection for the TMJ disorder with headaches, as this 
appeal stems from the original rating decision.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Although the veteran does not have migraine headaches which 
are attributable to her TMJ disorder, her headache disorder 
which is so related may be rated by analogy to the rating 
criteria for migraines.  

Under Diagnostic Code 8100, a non-compensable rating is 
assigned when there are less frequent headache attacks.  A 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  In order to warrant a 30 percent rating, there must 
be characteristic prostrating attacks occurring on an average 
once a month over the last several months.

In this case, the veteran consistently reported that she had 
daily headaches or headaches which occurred every other day.  
She did not report prostrating attacks until August 2004, 
although those were not related to her TMJ.  

In viewing the veteran's headache disorder as a whole, she 
has headaches that are frequent, but are non-disabling as she 
is able to continue her daily activities.  They have occurred 
everyday or every other day throughout the appeal period.  
The veteran's headache disorder does not fit squarely within 
the criteria of Diagnostic Code 8100.  However, overall, the 
Board finds that they are consistent with a 10 percent 
rating, but not more.  

The 10 percent rating reflects infrequent attacks which are 
prostrating.  The veteran has frequent attacks which are not 
prostrating.  As such, she has headaches which exceed the 
non-compensable rating.  In affording her the benefit of the 
doubt, the Board finds that her headaches more nearly 
approximate the criteria for a 10 percent rating for the 
entire appeal period as they are the functional equivalent of 
the criteria for a 10 percent rating.  A higher rating is not 
warranted as her headaches do not meet that level of severity 
as they are not prostrating.  Thus, the evidence supports a 
10 percent rating for headaches, and no higher, from 
October 15, 1992.  


TMJ with Myofascial Pain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes 




governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that effective February 17, 1994, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating dental and oral conditions.  59 Fed. Reg. 2530 (Jan. 
18, 1994) (codified at 38 C.F.R. § 4.150).  The new version 
of the regulation may only be applied as of the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).

The rating criteria under the rating schedule has not changed 
with regard to malunion of the mandible.  Severe displacement 
of the mandible warrants a 20 percent evaluation, moderate 
displacement a 10 percent evaluation, slight displacement a 
noncompensable evaluation.  These determinations are 
dependent upon degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.

Under the old rating schedule, limitation of motion of 
temporomandibular articulation, a 40 percent evaluation was 
provided for motion limited to 1/4 inch or 6.3 millimeters 
(mm).  A 20 percent evaluation was provided for motion 
limited to 1/2 inch or 12.7 mm.  A 10 percent evaluation was 
warranted for any definite limitation, which interfered with 
mastication or speech.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1993).




Under the current rating schedule, limitation of motion of 
temporomandibular articulation is rated based on inter-
incisal range of the following: 40 percent for 0 to 
10 mm; 30 percent for 11 to 20 mm; 20 percent for 21 to 30 
mm; and 10 percent for 31 to 40 mm.  Range of lateral 
excursion warrants a 10 percent evaluation if limited to 0 to 
4 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 (effective 
February 17, 1994).


Entitlement to an initial rating in excess of 10 percent for 
TMJ and myofascial pain, prior to June 30, 2004

The Board notes that prior to June 30, 2004, the evidence 
shows that the veteran's TMJ resulted in limitation of 
motion.  As noted, the rating schedule changed.  Prior to the 
change on February 17, 1994, the limitation, at worst, was to 
32mm.  She complained of her TMJ symptoms interfering with 
her ability to eat.  Under the old rating schedule, even 
considering DeLuca, this equates to no more than a 10 percent 
rating.  

As of February 17, 1994, both versions of the rating schedule 
may be applied.  A review of the evidence shows that, at 
worst, there was limitation of motion to 15 mm.  However, 
when her mandible was shifted, she could open to 36 mm.  This 
range of motion is consistent with the other examinations 
which showed limitation to 40mm and 42 mm.  Even taking into 
consideration the directives of DeLuca, overall, her 
limitation was between 36 and 42mm which equates to a 10 
percent rating under either version of the rating schedule.  
She exhibited some discomfort on one examination, but she was 
still able to open her mouth in excess of the degrees 
necessary for a higher rating which was consistent with the 
later examinations.  




The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 9903 or 9904, but finds that 
it is not.  The veteran did not exhibit any nonunion or 
severe displacement of the mandible.  


Entitlement to a rating in excess of 20 percent for TMJ with 
myofascial pain, from June 30, 2004

As noted, as of February 17, 1994, both versions of the 
rating schedule may be applied.  A review of the evidence 
shows that, at worst, there was limitation of motion to 
29 mm.  Even taking into consideration the directives of 
DeLuca, the veteran was able to open her mouth in excess of 
the degrees necessary for a higher rating.  Under the old 
rating schedule, motion would have to be limited to at least 
6.3 and, under the new rating schedule, motion would have to 
be limited to at least 20 mm.  The veteran's motion exceeds 
both of the criteria listed.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 9904, but a 20 percent rating 
is the maximum rating under that code.  

In reaching these decisions, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the 



doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A rating of 10 percent for headaches from October 15, 1992, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for TMJ and myofascial pain 
prior to June 30, 2004 is denied.  

A rating in excess of 20 percent for TMJ and myofascial pain 
from June 30, 2004 is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


